Citation Nr: 0945452	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  02-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES


1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for a nervous disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for carcinoma of the 
throat, to include whether a proper and timely substantive 
appeal was filed.
.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in December 2003 
and April 2007.  The case has since been returned to the 
Board for appellate review.

The Board also observes that the Veteran stated in a November 
2008 VA Form 9 that he has been unable to work because of 
posttraumatic stress disorder (PTSD).  It is unclear as to 
whether he intended to file a claim for service connection 
for PTSD or for entitlement to a total evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  However, those matters are not 
currently before the Board because they have not been 
prepared for appellate review.  Accordingly, those matters 
are referred to the RO for appropriate action.  

The issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 as well as the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for carcinoma of the throat will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A May 2002 rating decision denied reopening the Veteran's 
claim for service connection for cancer of the throat.  

2.  The RO received the Veteran's notice of disagreement in 
August 2002, and a statement of the case was issued on 
October 27, 2008.

3. The RO in Muskogee, Oklahoma, which was the agency of 
original jurisdiction, received a VA Form 9 from the Veteran 
on November 26, 2008, containing all necessary identifying 
information.

4.  The Veteran was not notified that his claims file was 
being transferred to the RO in Huntington, West Virginia.  


CONCLUSION OF LAW

The Veteran has submitted a timely substantive appeal with 
regard to the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
carcinoma of the throat. 38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law. 38 U.S.C.A. § 7108. Under VA regulations, an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal. 38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal. 38 C.F.R. § 
20.202.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails 
to file a substantive appeal in a timely manner and fails to 
timely request an extension of time, he or she is statutorily 
barred from appealing the RO decision. Roy v. Brown, 5 Vet. 
App. 554, 556 (1993). See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, the May 2002 rating decision currently on 
appeal denied reopening the Veteran's claim for service 
connection for cancer of the throat.  The Veteran filed a 
statement in August 2002 that has been construed as a NOD.  
However, a SOC was not provided for that issue, and in 
December 2003, the Board remanded the claim so that a SOC 
could be furnished.  

Following further development, the case was returned to the 
Board for appellate review.  In April 2007, the Board noted 
that the Appeals Management Center (AMC) had included the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for carcinoma of the 
throat in a July 2005 supplemental statement of the case 
(SSOC).  However, the Board also observed that the AMC did 
not inform the Veteran that he needed to perfect his appeal.  
As such, the Board remanded the issue to the AMC indicating 
that a SOC should be issued and that the Veteran should be 
informed that he must file a timely and adequate substantive 
appeal in order to perfect an appeal to the Board.

Following the remand, the RO in Huntington, West Virginia, 
issued a SOC on October 27, 2008.  The Veteran subsequently 
submitted a VA Form 9, which was received by the RO in 
Muskogee, Oklahoma, on November 26, 2008, and by the RO in 
Huntington, West Virginia, on February 17, 2009.  
Nevertheless, a letter was sent to the Veteran from the RO in 
Huntington, West Virginia, indicating that his VA Form 9 
could not be accepted as a proper and timely substantive 
appeal because it was not signed by him and was not filed 
within the time limit.

The Board has an obligation to assess it own jurisdiction on 
appeal claims.  See Marsh v. West, 11 Vet. App. 468, 470-72 
(1998); see e.g. Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(failure by appellant to file a timely substantive appeal 
with respect to a claim does not automatically foreclose his 
appeal, render the claim final, or otherwise deprive the 
Board of jurisdiction); see e.g. Beryle v. Brown, 9 Vet. App. 
24, 28 (1996) (holding that where Board proceeded to review 
claims on appeal where no Substantive Appeal was filed, Board 
implicitly waived the filing requirement of the Substantive 
Appeal as to those claims).  

The Board acknowledges that the Veteran did not sign the VA 
Form 9.  However, the form did clearly contain the necessary 
identifying information, such as his name, claim file number, 
and address.  He also indicated that he wanted to appeal all 
of the issues listed on the SOC and any SSOCs that had been 
sent to him, and he specifically discussed his VA treatment 
in Houston, Texas, involving an operation as a result of his 
exposure to Agent Orange.  Applicable regulations state that 
a substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  The regulation does 
not define proper completion of a VA Form 9, nor does it 
specifically indicate that a signature is required on a 
substantive appeal. See 38 C.F.R. § 20.202.  Therefore, the 
Board finds that the information provided sufficient 
information in his VA Form 9 to constitute a proper 
substantive appeal. 

In addition, the Board notes that the Veteran did submit a VA 
Form 9 to the RO in Muskogee, Oklahoma, within 60 days from 
the mailing of the SOC.  He had originally filed his claim 
with that particular RO, and although the claim was remanded 
to the AMC, there was no indication as to why the claims file 
was subsequently transferred to the RO in Huntington, West 
Virginia.  Indeed, there is no letter of record notifying the 
Veteran that his claims file was being transferred or that 
correspondence should no longer be submitted to the agency of 
original jurisdiction.  As such, it can be reasonably 
understood why the Veteran initially submitted his VA Form 9 
to the RO in Muskogee, Oklahoma.

Based on the foregoing, the evidence of record does show that 
the Veteran submitted a VA Form 9 containing the necessary, 
identifying information to VA within 60 days of the mailing 
of the October 2008 SOC.  Therefore, the Board concludes that 
its jurisdiction extends to consideration of the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for carcinoma of the 
throat and that the appellant will not be prejudiced by 
considering that issue on appeal.  Accordingly, the Board 
finds no impediment to its jurisdiction to address the issue.  
However, as will be explained below, further development is 
necessary before the merits of the claim can be addressed.


ORDER

A proper and timely substantive appeal has been received for 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
carcinoma of the throat, and to this extent only, the appeal 
is granted.


REMAND

Reason for Remand:  To schedule the Veteran for a hearing at 
the RO in Muskogee, Oklahoma.

The Veteran had originally submitted a VA Form 9 in October 
2002 in which he requested a hearing before the Board at a 
local VA office.  A letter was sent to him in November 2002 
explaining the procedures regarding hearings, and he was 
asked to complete and return an enclosed form.  He submitted 
a response later that month stating that he no longer wanted 
a hearing. 

Nevertheless, the Veteran subsequently submitted a VA Form 9 
in November 2008 in which he once again indicated that he 
wanted a hearing before the Board at a local VA office.  
However, the Veteran has not yet been provided such a 
hearing.  The failure to afford the Veteran a hearing would 
amount to a denial of due process.  Therefore, it should be 
clarified on remand whether the Veteran still desires a local 
hearing before the Board, and, if so, he should be scheduled 
for such a hearing.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should clarify whether the 
Veteran still wants a hearing, and if 
so, what type of hearing.  If he does, 
the RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing in accordance with his 
request.  The Veteran should be 
notified in writing of the date, time, 
and location of the hearing at his 
current mailing address.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board in accordance with appellate 
procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


